Case 2:19-cv-02232-JS-AYS Document15 Filed 06/20/19 Page 1 of 1 PagelD #: 293

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of New York [-|

Cary Scott Goldinger, Law Office of Cary Scott Golding )
Plaintiff ) .
Vv. ) Case No. Case Number: 2:19-cv-02232-JS-AY:
)
)

The Hanover Insurance Company
Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and 1 appear in this case as counsel for:

The Hanover Insurance Company

Date: 06/20/2019 /s Darcy L. Ibach

 

Attorney's signature

Darcy L. Ibach, 6193101

Printed name and bar number
Lewis Brisbois Bisgaard & Smith LLP
550 W. Adams St. Suite 300
Chicago, iL 60661

 

Address

darcy.ibach@lewisbrisbois.com

 

E-mail address

(312) 463-3339

Telephone number

(312) 345-1778

 

FAX number

 
